If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
                                                                   April 11, 2019
In re WAGNER/RICE, Minors.

                                                                   No. 345728
                                                                   Grand Traverse Circuit Court
                                                                   Family Division
                                                                   LC No. 17-004385-NA


Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

PER CURIAM.

        Respondent-mother appeals the trial court’s orders terminating her parental rights to the
minor children BW, MW, and LR1 pursuant to MCL 712A.19b(3)(c)(i) (conditions that led to
adjudication continue to exist), MCL 712A.19b(3)(g) (failure to provide proper care and
custody), and MCL 712A.19b(3)(j) (reasonable likelihood of harm if returned to parent). On
appeal, respondent-mother challenges the trial court’s conclusions concerning statutory grounds
and best interests. We affirm.

                                  I. BACKGROUND FACTS

       In May 2017, Child Protective Services (CPS) began an investigation after respondent-
mother’s pit bull dog killed another dog belonging to respondent-mother’s grandparents and then
attacked the responding police officer, who was forced to shoot the dog. The Department of
Health and Human Services (DHHS) filed a petition seeking removal of BW, MW, and LR from
respondent-mother’s care. DHHS’s petition stemmed from allegations that respondent-mother
did not have suitable housing, that the children were exposed to illegal drug use, and that
respondent-mother required domestic violence, substance abuse, and mental health treatment. At
the time of the petition, respondent-mother lived in the basement of her grandparent’s home with
her children and four pit bull dogs. DHHS alleged that respondent-mother’s dogs were


1
  This case did not involve respondent-mother’s minor child AW, and respondent-mother’s
parental rights to AW are not a subject of this appeal.



                                               -1-
dangerous, she was unable to control the dogs, she did not appropriately train the dogs or keep
them away from her young children, and she allowed the dogs to defecate in the house where the
children were exposed to the feces. Additionally, there was evidence of human feces on the
floors. A CPS worker observed the children walking through the dog and human feces.

        The trial court placed BW with her father and placed MW and LR together in foster care.
In June 2015, respondent-mother admitted to the trial court’s jurisdiction over the children and
stated that she was the victim of domestic violence and that her parenting and decision-making
skills could be improved. The trial court ordered respondent-mother to undergo a substance
abuse assessment and a psychological evaluation, and to participate in services related to
parenting skills, substance abuse, emotional stability, and domestic relations.

       At the outset, respondent-mother participated in a number of services provided through
DHHS. She completed a substance abuse assessment, which determined that she did not require
substance abuse treatment. The majority of the drug tests respondent-mother took during the
pendency of this case were negative, although she tested positive for cocaine once and for THC
twice. She underwent a psychological evaluation and she attended four sessions of individual
therapy. She participated in parenting classes and attended parenting-time visits with the
children. A CPS worker testified that respondent-mother made significant progress during her
parenting-time visits and was “attentive to all of the children.” Respondent-mother also gave
away her dogs, made improvements to the house she was living in, and obtained employment.

        In December 2017, however, respondent-mother moved to another part of the state. She
stopped attending her individual counseling sessions and her parenting classes, and she did not
seek substitute services despite a number of referrals from CPS for local service providers. She
failed to complete services related to domestic violence, and there was evidence that she made
contact with her ex-boyfriend. According to a CPS investigator, respondent-mother had unstable
housing and seemed “to jump from house to house.” Respondent-mother refused to provide her
address to CPS workers and did not allow them to perform inspections of her living
arrangements. Although she told the CPS investigator that she cleaned houses for a friend in
exchange for cash, she did not obtain verifiable employment after her move. Respondent-mother
was also arrested for having an expired driver’s license, no proof of insurance, and being in
possession of methamphetamine. She failed to appear at a hearing related to those charges, and a
warrant was issued for her arrest. Additionally, she started dating someone who had a criminal
history.

        The last time respondent-mother saw BW was in December 2017, and the last time she
saw MW and LR was in January 2018. Although respondent-mother kept in contact with MW
and LR’s foster parents for a short period of time, the last time that they heard from respondent-
mother was in late July or early August 2018. In the summer of 2018, respondent-mother gave
birth to AW, who was immediately removed from her care. Respondent-mother did not appear
for any hearings related to this case after January 2018, including the termination trial. In May
2018, DHHS filed a petition to terminate respondent-mother’s parental rights. Following
evidentiary hearings in September 2018, the trial court entered an order terminating respondent-
mother’s parental rights to BW, MW, and LR. This appeal followed.



                                               -2-
                                 II. STANDARD OF REVIEW

        “We review for clear error both the court’s decision that a ground for termination has
been proven by clear and convincing evidence and, where appropriate, the court’s decision
regarding the child’s best interest under MCL 712A.19b(5).” In re Olive/Metts Minors, 297
Mich App. 35, 40-41; 823 NW2d 144 (2012) (quotation marks and citation omitted). “A trial
court’s decision is clearly erroneous if although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and firm conviction that a mistake has been
made.” Id. at 41 (quotation marks and citation omitted).

                                 III. STATUTORY GROUNDS

       Respondent-mother argues that the trial court erred by finding that there was clear and
convincing evidence to establish the statutory grounds for termination. We disagree.

       The trial court may terminate a parent’s parental rights if it finds by clear and convincing
evidence that one or more of the statutory grounds for termination have been met. MCL
712A.19b(3). “Only one statutory ground for termination need be established.” In re
Olive/Metts Minors, 297 Mich. App. at 41.

       MCL 712A.19b(3)(c)(i) provides that the trial court may terminate a parent’s rights if:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds . . . :

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

“This statutory ground exists when the conditions that brought the children into foster care
continue to exist despite time to make changes and the opportunity to take advantage of a variety
of services[.]” In re White, 303 Mich. App. 701, 710; 846 NW2d 61 (2014) (quotation marks,
ellipsis, and citation omitted). We have concluded that there is sufficient evidence to terminate a
parent’s rights under MCL 712A.19b(3)(c)(i) when the parent failed to comply with the
parent/agency agreement, did not provide adequate housing for herself and her child, missed half
of her scheduled parenting-time visits, and did not participate in recommended mental health or
substance abuse counseling. In re AH, 245 Mich. App. 77, 87; 627 NW2d 33 (2001).

        In this case, more than 182 days had elapsed since the trial court entered the initial
dispositional order in October 2017. The conditions that led to the adjudication were
respondent-mother’s failure to comply with court-ordered domestic violence treatment, her
failure to demonstrate improved decision-making skills, her lack of suitable housing due to the
condition of her home, and the children’s exposure to illicit drug use. Additionally, the trial
court ordered respondent-mother to undergo a substance abuse assessment and a psychological
evaluation.

                                                -3-
         In December 2017, respondent-mother completed a substance abuse assessment, which
indicated that she did not require substance abuse treatment. However, prior to undergoing the
assessment, respondent-mother tested positive for cocaine once and for THC twice. In addition,
respondent-mother did not participate in any random drug screens after she was arrested for
possession of methamphetamine. Respondent-mother also completed a psychological evaluation
and was diagnosed with generalized anxiety disorder and depression. While respondent-mother
initially participated in therapy, she stopped attending sessions altogether in December 2017.
Respondent-mother did not participate in any services related to domestic violence.

        At the time that DHHS removed the children from respondent-mother’s care, her living
conditions were unsuitable because respondent-mother had dangerous dogs that she was unable
to control and because the children were exposed to human and animal feces in the home.
Respondent-mother gave away her dogs and made some “improvements” to the house, including
removing the carpet, before she moved out in December 2017. However, respondent-mother did
not maintain stable housing after that time, and she moved between Nashville, Bellevue, and
Olivet, Michigan. She declined to provide CPS with specific addresses and she did not allow
CPS to visit the places where she lived.

        With respect to respondent-mother’s decision-making skills, she left the county where
she was receiving mental health treatment and other services, and she declined to seek substitute
services despite CPS’s referrals to local service providers. During this case, respondent-mother
was arrested and charged with several crimes, including possession of methamphetamine. She
failed to appear for court hearings related to those charges, which resulted in the court issuing a
warrant for her arrest. Respondent-mother also stopped attending hearings in this case and she
did not attend the termination trial. Further, respondent-mother stopped participating in
parenting-time visits with her children and the last time that she saw her children was eight to
nine months before the termination trial. While she continued to contact MW and LR’s foster
parents about the children for a period of time, at the time of the termination hearing, they had
not heard from her for approximately two months.

       Respondent-mother never obtained suitable housing during the pendency of this case, and
she continued to make poor decisions, as evidenced by her moving away from the county in
which she was receiving services, failing to follow through with services, and failing to maintain
any contact with her children. Accordingly, there was clear and convincing evidence that the
conditions that led to the adjudication continued to exist.

        MCL 712A.19b(3)(g) provides that termination of a parent’s rights is appropriate where
“[t]he parent, although, in the court’s discretion, financially able to do so, fails to provide proper
care or custody for the child and there is no reasonable expectation that the parent will be able to
provide proper care and custody within a reasonable time considering the child’s age.” The trial
court may terminate a parent’s rights pursuant to MCL 712A.19b(3)(j) where “[t]here is a
reasonable likelihood, based on the conduct or capacity of the child’s parent, that the child will
be harmed if he or she is returned to the home of the parent.” “A parent’s failure to participate in
and benefit from a service plan is evidence that the parent will not be able to provide a child
proper care and custody.” In re White, 303 Mich. App. at 710. A parent’s failure to comply with
his or her service plan is likewise evidence of a reasonable likelihood of harm to the child if
returned to the parent. Id. at 711.

                                                 -4-
        This Court has found there was clear and convincing evidence to establish grounds for
termination under MCL 712A.19b(3)(g) where a parent failed to obtain suitable housing
throughout the pendency of the case, “failed to attend the majority of her court hearings,
parenting classes, weekly therapy sessions, and parenting time visits,” and lived across the state
from her children and did not have contact with them. In re Laster, 303 Mich. App. 485, 494; 845
NW2d 540 (2013). In In re Laster, there was clear and convincing evidence of a reasonable
likelihood of harm to the children if returned to the parent because the parent “failed to maintain
employment and obtain suitable housing” and often lived “with others” during the pendency of
the case. Id. The parent’s “history of inviting men with criminal backgrounds into her home”
was also evidence of a reasonable likelihood of harm to the children if returned to the parent’s
home. In re White, 303 Mich. App. at 712.

        Here, as in In re Laster, respondent-mother stopped participating in all services months
before the termination hearing. Moreover, she had not seen her children for approximately eight
to nine months before the termination hearing, which she failed to attend. In fact, she failed to
appear for any hearings related to the case after January 11, 2018. She did not attend any
parenting classes, counseling sessions, or parenting-time visits after January 2018. She did not
participate in any domestic violence counseling, she failed to secure suitable housing, and she
refused to provide her address to CPS workers or allow them to inspect her living arrangements.
She also had an outstanding warrant for her arrest stemming from a charge of possession of
methamphetamine.

        Respondent-mother failed to participate in and benefit from her service plan; thus, there
was clear and convincing evidence that she was not able to provide proper care and custody. See
In re White, 303 Mich. App. at 710; In re Laster, 303 Mich. App. at 493. Her lack of engagement
in any aspect of this termination case after January 2018 demonstrated that there was no
reasonable expectation that she would be able to provide proper care and custody within a
reasonable time considering the children’s ages. Likewise, her failure to obtain employment, her
inability to maintain suitable housing, and her decision to date someone with a criminal history
was evidence that there was a reasonable likelihood of harm to the children if they were returned
to respondent-mother’s care. See In re White, 303 Mich. App. at 711, 712; In re Laster, 303 Mich
App at 493-494. Therefore, the trial court did not err by determining that clear and convincing
evidence established grounds to terminate respondent-mother’s parental rights under MCL
712A.19b(3)(c)(i), (g), and (j).

                                     IV. BEST INTERESTS

       Respondent-mother argues the trial court erred when it concluded that termination of her
parental rights was in the best interests of the children. We disagree.

        The trial court should weigh all evidence in determining the children’s best interests. In
re White, 303 Mich. App. at 713. To make this determination, the trial court should consider a
number of factors, including, “the child’s bond to the parent, the parent’s parenting ability, the
child’s need for permanency, stability, and finality, and the advantages of a foster home over the
parent’s home.” Id. (quotation marks and citation omitted). In addition, the trial court may
“consider a parent’s history of domestic violence, the parent’s compliance with his or her case


                                                -5-
service plan, the parent’s visitation history with the child, the children’s well-being while in care,
and the possibility of adoption.” Id. at 714.

       Respondent-mother argues that the trial court erred by concluding that the children were
not bonded to respondent-mother. According to a CPS worker, the children appeared “to be very
excited to see” respondent-mother during their parenting-time visits and they were “obviously”
bonded and attached to her. There was also evidence that respondent-mother was intellectually
and emotionally capable of parenting successfully.

        Nevertheless, respondent-mother had not seen any of the children in at least eight
months, and MW and LR’s foster parents had not heard from her in the two months before the
termination. Respondent-mother did not comply with her service plan and stopped participating
in all services more than six months before the termination trial. According to CPS workers,
respondent-mother had a history of domestic violence and, although she was required to do so,
she did not participate in any services related to domestic violence. Respondent-mother did not
appear at the termination trial and her counsel did not present any evidence of her current
employment, living situation, or ability to care for her children.

        BW was placed with her father, and a CPS worker stated that she was “doing very well
there” and was participating in play therapy. There was also testimony that MW and LR were
doing “very well” in their foster placement and their needs were “being met and more.” The trial
court did not clearly err. The children were doing well in their respective placements and there
was no evidence of respondent-mother’s present ability or desire to care for her children.

                                        V. CONCLUSION

       The trial court did not clearly err by concluding that there was clear and convincing
evidence to establish grounds for termination under MCL 712A.19b(3)(c)(i), (g), and (j), and that
a preponderance of the evidence demonstrated that it was in the children’s best interests to
terminate respondent-mother’s parental rights.

       Affirmed.




                                                              /s/ Brock A. Swartzle
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Thomas C. Cameron




                                                 -6-